Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to claim 1 has been entered. Applicant’s arguments and the amendment, (see Response filed 7/11/2022), with respect to claim 1 have been fully considered and are persuasive. With respect to the claim objections, the amendments overcome each and every claim objection. With respect to the 35 U.S.C. 112(b) rejections, the amendments overcome each and every 35 U.S.C. 112(b) rejection. 
With respect to the 35 U.S.C. 101 rejection, the amendments overcome each and every 35 U.S.C. 101 rejection. Examiner’s analysis remains the same for steps 1 and 2A prong one of the Alice/Mayo test. Under step 2A prong two, the “pumping” limitation of Step S60 in claim 1 lines 17-19 integrates the calculations of steps S20 to S60 into a practical application. Therefore, the entire claim is patent eligible under 35 U.S.C. 101.
With respect to the 35 U.S.C. 103 rejection, Applicant amended claim 1 to include allowable subject matter from claim 3, and claim 3 has been canceled. Claim 1 now contains limitations that are not taught by the art of record. Therefore, claim 1 is allowable. Because all of the other claims depend on claim 1, they are also allowable.

Reasons For Allowance
	The following is an Examiner’s statement of reasons for allowance:


With respect to claim 1, the closest prior art references are "Applications of Self-Degradable Particulate Diverters in Wellbore Stimulations: Hydraulic Fracturing and Matrix Acidizing Case Studies" (Huang) in view of US 2022/0034219 (Karale); “Numerical simulation of multi-stage fracturing and optimization of perforation in a horizontal well” (2017-Zhao); “Simulation of simultaneous propagation of multiple hydraulic fractures in horizontal wells” (2016-Zhao).
Huang teaches An optimized design method for a temporary blocking agent to promote uniform expansion of fractures produced by fracturing in horizontal wells, comprising the following steps (problem of uniformly stimulating horizontal wells described in introduction, [page 2 paragraph 2 lines 1-6]; integrated workflow is proposed, which combines analytical and numerical techniques to optimize design, [page 11 paragraph 3 lines 1-3]): Step S10, collecting reservoir geological and engineering parameters of a target area (characterize geometry of open flow paths and wellbore conditions for engineering design of particulate diverting agents, [page 11 paragraph 3 lines 7-9]), and calculating a particle size range and calculating a particle volume range of a candidate temporary blocking agent in an applicable target area (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging defines a critical envelope as shown in FIG. 3, which includes particle size and concentration which is mass/volume, [page 5 paragraph 1 lines 1-9]); Step S20, establishing a hydraulic facture expansion calculation model with complete fluid-solid coupling (Multiple analytical models are combined to evaluate the design plans, with the CFD-DEM is coupled with the fracturing simulator, [page 11 paragraph 4 lines 1-4]; see also "A three dimensional reservoir-scale simulator is used and coupled with the particulate diversion mechanisms for fracturing", [Abstract] lines 4-5); Step S30, calculating an optimal average particle size required for effective temporary blocking based on the hydraulic fracture expansion calculation model (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging describes using analysis to customize particle size for enhanced jamming probability, [page 5 paragraph 1 lines 7-9]; then use eq. (9) and eq. (10) which solves for average particle diameter Dp as part of a calculation to minimize permeability, [page 6 paragraph 4 lines 4-5]); Step S50, calculating a particle volume of the candidate temporary blocking agent required for effective temporary blocking based on the hydraulic fracture expansion calculation model (in first step, assess particle properties as shown in "Particle Jamming and Plugging" section, [page 11 paragraph 5 line 1]-[page 12 paragraph  1 line 3]; Particle Jamming and Plugging describes determining necessary particle concentration using CFD-DEM, [page 5 paragraph 1 lines 5-6]; to get to volume, concentration is a function of particle transport and dispersion, [page 9 paragraph 4 line 1], which is controlled through injection parameters determined by the numerical models, [page 11 paragraph 2 lines 1-2]; and the injection parameters include volume, [Abstract paragraph 3 lines 2-3]); and Step S60, predicting and evaluating a fracturing effect after a preferred temporary blocking agent is adopted in the target area (once diverter pills chosen, plugging phenomena simulators are coupled to reservoir-scale fluid migration and stimulation simulators, [page 12 paragraph 2 lines 1-3]; demonstration gives an example with a particular target area/segment selected, [page 13 paragraph 3 line 1]); and pumping the preferred temporary blocking agent for synchronous expression of multiple fractures during hydraulic fracturing in the horizontal wells ([page 3 paragraph 5 lines 2-3]; case study is for a horizontal well, [page 13 paragraph 2 line 2]).
	Huang does not teach Step S40, determining the particle size distribution of the temporarily blocked particles according to the optimal average particle size; or wherein the hydraulic fracture expansion calculation model is the step S20 is as follows: 
                
                    w
                    =
                     
                    ∆
                    t
                    
                        
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                            A
                            
                                
                                    D
                                    ,
                                    w
                                
                            
                            p
                        
                    
                    +
                    ∆
                    t
                    
                        
                            (
                            Q
                        
                        
                            v
                            ,
                            n
                        
                    
                    /
                    h
                    )
                    δ
                    +
                    
                        
                            w
                        
                        
                            t
                            -
                            1
                        
                    
                
            
                
                    
                        
                            Q
                        
                        
                            s
                        
                    
                    =
                     
                    
                        
                            (
                            1
                            -
                            ∅
                            )
                        
                        
                            2
                        
                    
                    ,
                     
                    ∅
                    =
                    
                        
                            C
                        
                        
                            
                                
                                    C
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    
                
            
                
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            1
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            1
                        
                    
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            2
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            2
                        
                    
                    =
                    …
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            n
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            n
                        
                    
                
            
                
                    Q
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    v
                                    ,
                                    n
                                
                            
                        
                    
                
            
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    -
                    
                        
                            2
                            κ
                        
                        
                            1
                            +
                            
                                1
                                +
                                8
                                
                                    
                                        κ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    ,
                     
                    κ
                    =
                     
                    
                        
                            
                                
                                    lim
                                
                                
                                    r
                                    →
                                    0
                                
                            
                        
                        ⁡
                        
                            
                                
                                    u
                                
                                
                                    w
                                
                            
                        
                    
                     
                
            
                
                    
                        
                            Q
                        
                        
                            p
                        
                    
                    =
                    1.2
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            0.1
                        
                    
                
            
                
                    
                        
                            G
                        
                        
                            p
                        
                    
                    =
                    2.3
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            2
                        
                    
                
            
                
                    B
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            1
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            4
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    w
                                                    -
                                                    3
                                                    a
                                                
                                                
                                                    4
                                                    a
                                                    -
                                                    3
                                                    a
                                                
                                            
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            4
                                            a
                                            ≥
                                            w
                                             
                                            ≥
                                            3
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            3
                                            a
                                        
                                    
                                
                            
                        
                    
                
            

where: w is the width of a hydraulic fracture, m; wt-1 is a fracture width of the previous time unit, m; D is a fracture spacing, m; p is a fluid pressure within the fracture, Mpa; A(D, w) is a fluid-solid coupling coefficient matrix, m·Mpa-1; Δt is a time unit, s; h is a reservoir thickness, m; δ is a Dirac δ function, representing a fracturing fluid injection point source, m-1; Qs is a fluid flow behavior correction function, no dimension; C is a particle volume concentration, no dimension Cmax is an extreme particle volume concentration, the value is 0.585, no dimension; φ is a dimensionless particle volume concentration of the temporary blocking agent, no dimension; Qv,n is a fracturing fluid pumping flow rate of the nth fracture, m3/s; N is the number of hydraulic fractures in the fracturing section, no dimension; pin is a fracture inlet pressure of the nth fracture, Mpa; pp is the perforation hole friction of the nth fracture, Mpa; θ is a steering angle of the hydraulic fracture, no dimension; κ is a ratio of a type II stress intensity factor to a type I stress intensity factor, no dimension; φt-1 is a dimensionless particle volume concentration of the previous time unit, no dimension; u is the fracture surface shear amount, m; r is a distance between any point and a fracture tip of the hydraulic fracture, m; Φ is a dimensionless particle volume concentration of pumped fluid, no dimension; μ is pure fracturing fluid viscosity, Mpa-s; Qp is a temporary blocking agent particle migration behavior correction function, no dimension; Gp is a temporary blocking agent particle settlement behavior correction function, no dimension; B is a temporary blocking agent particle blockage behavior correction function, no dimension; Δp is a density difference between the temporary blocking agent and a fracturing fluid, kg/m3; a is the average particle size of the temporary blocking agent, m.
	However, Karale teaches Step S40, determining the particle size distribution of the candidate temporary blocking agent according to the optimal average particle size (depending on bridging scenario optimize particle size distribution, [0034] lines 4-10; particle size distribution may be controlled by particle average size, [0036] lines 1-5).
	Karale does not teach wherein the hydraulic fracture expansion calculation model is the step S20 is as follows: 
                
                    w
                    =
                     
                    ∆
                    t
                    
                        
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                            A
                            
                                
                                    D
                                    ,
                                    w
                                
                            
                            p
                        
                    
                    +
                    ∆
                    t
                    
                        
                            (
                            Q
                        
                        
                            v
                            ,
                            n
                        
                    
                    /
                    h
                    )
                    δ
                    +
                    
                        
                            w
                        
                        
                            t
                            -
                            1
                        
                    
                
            
                
                    
                        
                            Q
                        
                        
                            s
                        
                    
                    =
                     
                    
                        
                            (
                            1
                            -
                            ∅
                            )
                        
                        
                            2
                        
                    
                    ,
                     
                    ∅
                    =
                    
                        
                            C
                        
                        
                            
                                
                                    C
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    
                
            
                
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            1
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            1
                        
                    
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            2
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            2
                        
                    
                    =
                    …
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            n
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            n
                        
                    
                
            
                
                    Q
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    v
                                    ,
                                    n
                                
                            
                        
                    
                
            
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    -
                    
                        
                            2
                            κ
                        
                        
                            1
                            +
                            
                                1
                                +
                                8
                                
                                    
                                        κ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    ,
                     
                    κ
                    =
                     
                    
                        
                            
                                
                                    lim
                                
                                
                                    r
                                    →
                                    0
                                
                            
                        
                        ⁡
                        
                            
                                
                                    u
                                
                                
                                    w
                                
                            
                        
                    
                     
                
            
                
                    
                        
                            Q
                        
                        
                            p
                        
                    
                    =
                    1.2
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            0.1
                        
                    
                
            
                
                    
                        
                            G
                        
                        
                            p
                        
                    
                    =
                    2.3
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            2
                        
                    
                
            
                
                    B
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            1
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            4
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    w
                                                    -
                                                    3
                                                    a
                                                
                                                
                                                    4
                                                    a
                                                    -
                                                    3
                                                    a
                                                
                                            
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            4
                                            a
                                            ≥
                                            w
                                             
                                            ≥
                                            3
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            3
                                            a
                                        
                                    
                                
                            
                        
                    
                
            

where: w is the width of a hydraulic fracture, m; wt-1 is a fracture width of the previous time unit, m; D is a fracture spacing, m; p is a fluid pressure within the fracture, Mpa; A(D, w) is a fluid-solid coupling coefficient matrix, m·Mpa-1; Δt is a time unit, s; h is a reservoir thickness, m; δ is a Dirac δ function, representing a fracturing fluid injection point source, m-1; Qs is a fluid flow behavior correction function, no dimension; C is a particle volume concentration, no dimension Cmax is an extreme particle volume concentration, the value is 0.585, no dimension; φ is a dimensionless particle volume concentration of the temporary blocking agent, no dimension; Qv,n is a fracturing fluid pumping flow rate of the nth fracture, m3/s; N is the number of hydraulic fractures in the fracturing section, no dimension; pin is a fracture inlet pressure of the nth fracture, Mpa; pp is the perforation hole friction of the nth fracture, Mpa; θ is a steering angle of the hydraulic fracture, no dimension; κ is a ratio of a type II stress intensity factor to a type I stress intensity factor, no dimension; φt-1 is a dimensionless particle volume concentration of the previous time unit, no dimension; u is the fracture surface shear amount, m; r is a distance between any point and a fracture tip of the hydraulic fracture, m; Φ is a dimensionless particle volume concentration of pumped fluid, no dimension; μ is pure fracturing fluid viscosity, Mpa-s; Qp is a temporary blocking agent particle migration behavior correction function, no dimension; Gp is a temporary blocking agent particle settlement behavior correction function, no dimension; B is a temporary blocking agent particle blockage behavior correction function, no dimension; Δp is a density difference between the temporary blocking agent and a fracturing fluid, kg/m3; a is the average particle size of the temporary blocking agent, m.
2017-Zhao teaches                         
                            w
                            =
                             
                            ∆
                            t
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            s
                                        
                                    
                                    A
                                    
                                        
                                            D
                                            ,
                                            w
                                        
                                    
                                    p
                                
                            
                            +
                            ∆
                            t
                            
                                
                                    (
                                    Q
                                
                                
                                    v
                                    ,
                                    n
                                
                            
                            /
                            h
                            )
                            δ
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    1
                                
                            
                        
                    
                
                    
                        
                            Q
                        
                        
                            s
                        
                    
                    =
                     
                    
                        
                            (
                            1
                            -
                            ∅
                            )
                        
                        
                            2
                        
                    
                    ,
                     
                    ∅
                    =
                    
                        
                            C
                        
                        
                            
                                
                                    C
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    
                
            

 (Eq. (12) can be re-arranged to show the width of the hydraulic fracture, [page 120])

                
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            1
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            1
                        
                    
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            2
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            2
                        
                    
                    =
                    …
                    =
                    
                        
                            p
                        
                        
                            i
                            n
                        
                        
                            n
                        
                    
                    +
                    
                        
                            p
                        
                        
                            p
                        
                        
                            n
                        
                    
                
            
                
                    Q
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    v
                                    ,
                                    n
                                
                            
                        
                    
                
            
(eq. (14) shows the equations for inlet pressure and flow rate, [page 121]).
2017-Zhao does not teach:
                
                    
                        
                            tan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    -
                    
                        
                            2
                            κ
                        
                        
                            1
                            +
                            
                                1
                                +
                                8
                                
                                    
                                        κ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    ,
                     
                    κ
                    =
                     
                    
                        
                            
                                
                                    lim
                                
                                
                                    r
                                    →
                                    0
                                
                            
                        
                        ⁡
                        
                            
                                
                                    u
                                
                                
                                    w
                                
                            
                        
                    
                     
                
            
	
However, 2016-Zhao teaches                         
                            
                                
                                    tan
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            =
                             
                            -
                            
                                
                                    2
                                    κ
                                
                                
                                    1
                                    +
                                    
                                        1
                                        +
                                        8
                                        
                                            
                                                κ
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            ,
                             
                            κ
                            =
                             
                            
                                
                                    
                                        
                                            lim
                                        
                                        
                                            r
                                            →
                                            0
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            u
                                        
                                        
                                            w
                                        
                                    
                                
                            
                             
                        
                    
 (eq. (9) [page 790]).
Huang, Karale, 2017-Zhao, and 2016-Zhao do not teach: 
                
                    
                        
                            Q
                        
                        
                            p
                        
                    
                    =
                    1.2
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            0.1
                        
                    
                
            
                
                    
                        
                            G
                        
                        
                            p
                        
                    
                    =
                    2.3
                    ϕ
                    
                        
                            (
                            1
                            -
                             
                            ϕ
                            )
                        
                        
                            2
                        
                    
                
            
                
                    B
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            1
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            4
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    w
                                                    -
                                                    3
                                                    a
                                                
                                                
                                                    4
                                                    a
                                                    -
                                                    3
                                                    a
                                                
                                            
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            4
                                            a
                                            ≥
                                            w
                                             
                                            ≥
                                            3
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                            w
                                            >
                                            3
                                            a
                                        
                                    
                                
                            
                        
                    
                
            

Thus, these limitations in combination with the remaining elements and features of the claimed invention describe steps for optimizing pumping of a temporary blocking agent to promote uniformity in expansion of fractures in hydraulic stimulation of horizontal wells that differ from the prior art processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109145497 A (Bai) – equations (i), (ii), and (iii) provide calculations for calculating volume of blocking agent, [0022], [0026], [0029].
US 2003/0181338 A1 (Sweatman) – equation for fracture width as function of position along y-axis, [0046].
U.S. Pat. 9715026 (Ejofodomi) – fracture width based on proppant material in equation (5), [col 16 ln 35-40] . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148